 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT entered into as of the 9th day of March, 2006
(the “Effective Date”), by and between PolyMedica Corporation (the “Company”), a
Massachusetts corporation, and Keith W. Jones, (the “Executive”) (hereinafter
collectively referred to as the “parties”).
     WHEREAS, the Executive is currently employed by the Company as its Chief
Financial Officer and during his employment has gained experience in all phases
of the Company’s business;
     WHEREAS, the Company recognizes the Executive’s extraordinary experience
and relationships in the Company’s business and industry, and the Company
desires to retain the services and employment of the Executive;
     WHEREAS, the Executive and the Company are parties to an Employment
Agreement dated February 9, 2005 and an Executive Retention Agreement dated
February 9, 2005 (collectively, the “Prior Agreements”); and
     WHEREAS, the Company and the Executive desire to enter into this Agreement
which will replace and supersede the Prior Agreements and will provide for the
continued employment of the Executive by the Company upon the terms and subject
to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:
     1.    Term. The initial term of employment under this Agreement will be for
the period commencing on the Effective Date and continuing in effect until
March 8, 2009. The term of this Agreement shall be extended for successive one
(1) year terms at the end of the initial term and on each anniversary thereafter
unless the Company has provided written notice to the Executive at least six
(6) months before the end of a term that the Agreement shall not be extended
(the initial term and any extensions thereof, the “Term”). Notwithstanding the
foregoing, the Executive’s employment may be terminated during a Term as
provided in Section 7 below.
     2.    Employment.
               (a)    The Executive will be employed as the Chief Financial
Officer of the Company or in such other position(s) as may be mutually agreed
upon by the parties. The Executive will perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons employed in a similar executive capacity or as directed
by PolyMedica’s Chief Executive Officer or Board of Directors of the Company
(the “Board”). The Executive shall report directly to the Chief Executive
Officer of PolyMedica.

1



--------------------------------------------------------------------------------



 



               (b)    The Executive will devote his full working time, attention
and skill to the performance of his duties and responsibilities as an executive
employee of the Company in a trustworthy and professional manner, and will use
his best efforts to promote the interests of the Company. The Executive will
not, without prior written approval of the Board, engage in any other activities
that would interfere with the performance of his duties as an employee of the
Company, are in violation of written policies of the Company, are in violation
of applicable law, or would create an actual or perceived conflict of interest
with respect to the Executive’s obligations as an employee of the Company. The
Executive may (1) with advance notice to and consent of the Board, serve on
corporate, civil or charitable boards or committees; (2) deliver lectures and
teach at educational institutions; (3) serve as a personal representative or
trustee; (4) manage his personal, financial and legal affairs; and (5) invest
personally in any business where no conflict of interest exists between such
investment and the business of the Company, provided those activities do not
require a material time commitment by the Executive or are otherwise contrary to
any provision of this Agreement.
     3.    Compensation. For so long as the Executive is employed by the Company
under this Agreement, the Executive shall be paid the following compensation:
               (a)    Base Salary. The Executive’s initial base salary will be
$325,000 per annum (such base salary, as may be adjusted from time to time in
accordance with this Section, the “Base Salary”), from which shall be deducted
all required or authorized payroll deductions, including state and federal
withholdings. The Base Salary will be payable in accordance with the Company’s
customary payroll practices applicable to its executives. The Base Salary will
be reviewed, and may be adjusted, at least annually in a manner designated by
the Board.
               (b)    Bonus. The Executive will be eligible for an annual bonus
for each fiscal year of his employment. Such bonus shall be based on a target
equal to a percentage of Executive’s Base Salary as set forth in the PolyMedica
Executive Bonus Plan, or similar plan, as in effect from time to time. The
Board, or the Compensation Committee of the Board (the “Compensation
Committee”), in its sole discretion, shall establish the eligibility criteria
for such annual bonus, which may include Company financial projections and
management goals specific to the Executive. Each bonus earned by the Executive
will be paid to the Executive on or before 2 1/2 months following the end of
(i) the Company’s fiscal year in which the applicable bonus was earned; or
(ii) the calendar year in which the applicable bonus was earned, as applicable.
               (c)    Stock Based Compensation. The Executive will be eligible
to participate in PolyMedica’s Employee Stock Purchase Plan and to be considered
by the Compensation Committee for grants or awards of stock options or other
stock-based compensation under PolyMedica’s 2000 Stock Incentive Plan or similar
plans as in effect from time to time. All such grants or awards shall be
governed by the relevant plan documents and requirements and shall be evidenced
by PolyMedica’s then-standard form of stock option, restricted stock or other
applicable agreement.
     4.    Employee Benefits. The Executive will be entitled to participate in
all employee benefit plans, practices and programs maintained by the Company and
made available to

2



--------------------------------------------------------------------------------



 



employees generally including, without limitation, all pension, retirement,
profit sharing, savings, health, hospitalization, disability, dental, life or
travel accident insurance benefit plans, vacation and sick leave in accordance
with the terms of such plans, practices and programs as in effect from time to
time.
     5.    Executive Benefits. The Executive will be entitled to participate in
all executive benefit or incentive compensation plans now maintained or
hereafter established by the Company for the purpose of providing compensation
and/or benefits to executives of the Company. Unless otherwise provided herein
or as otherwise determined by the Compensation Committee of the Board, the
Executive’s participation in such plans will be on the same basis and terms as
other similarly situated executives of the Company. No additional compensation
provided under any of such plans will be deemed to modify or otherwise affect
the terms of this Agreement or any of the Executive’s entitlements hereunder.
     6.    Reimbursements and Other Benefits.
               (a)    Expenses. The Company will pay all reasonable and properly
documented expenses incurred by the Executive in furtherance of the Company’s
business in accordance with applicable Company policies and procedures
(“Expenses”), including, without limitation, traveling and entertainment
expenses, and will reimburse the Executive for all such reasonable expenses
advanced by him and not reimbursed prior to the date of this Agreement.
               (b)    Life Insurance. The Company will provide term life
insurance on the life of the Executive, for which the Executive shall designate
the beneficiaries, with a death benefit equal to 150% of the Executive’s Base
Salary.
               (c)    Vacation. The Executive may take four (4) weeks of paid
vacation during each year at such times as shall be consistent with PolyMedica’s
vacation policies and, in PolyMedica’s judgment, with PolyMedica’s vacation
schedule for executives and other employees.
     7.    Termination and Compensation Upon Termination. The Executive’s
employment hereunder may be terminated under the following circumstances:
               (a)    Definitions.
                 (i) Cause. For purposes of this Agreement, “Cause” means:
                         (A)    a good faith finding by the Board that the
Executive failed to substantially perform his duties and obligations to the
Company (other than a failure resulting from the Executive’s incapacity because
of a Disability, as defined in Section 7(a)(ii)), including but not limited to
one or more acts of gross negligence;
                         (B)    a good faith finding by the Board of a material
breach of the Company’s Code of Conduct or other policies and procedures;
provided that, if such material breach is determined by the Board, in its sole
discretion, to be curable, the material breach is not

3



--------------------------------------------------------------------------------



 



cured within 10 days after a written demand for cure is received by the
Executive from the Board which specifically identifies the manner in which the
Board believes the Executive has materially breached a provision of the
Company’s Code of Conduct or other written policies of the Company;
                         (C)    indictment or conviction (including the entry of
a plea of guilty or nolo contendere by the Executive) to any felony or any
misdemeanor or other criminal offense involving fraud, dishonesty, theft, breach
of trust or moral turpitude or that requires mandatory exclusion in any Federal
health care program pursuant to 42 U.S.C. § 1320a-7(a) during the Executive’s
employment;
                         (D)    a good faith finding by the Board that the
Executive willfully engaged in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise;
                         (E)    a good faith finding by the Board that the
Executive materially breached this Agreement or the Confidentiality,
Non-Competition/Non-Solicitation and Work Product Agreement incorporated by
Section 8;
                         (F)    the Executive’s exclusion, debarment or
suspension from participation in any Federal health care programs or in Federal
procurement or nonprocurement programs; or
                         (G)    the Executive’s violation of the Securities Act
of 1933 or the Securities Exchange Act of 1934.
                 (ii) Disability.
                         (A)    Except as set forth in Section 7(a)(ii)(B)
below, for purposes of this Agreement, “Disability” means a physical or mental
illness, impairment or infirmity which renders the Executive unable to perform
the essential functions of his position, including his duties under this
Agreement, with reasonable accommodation, as determined by a physician selected
by the Company and acceptable to the Executive or the Executive’s legal
representative, for at least one hundred eighty (180) days during any
365-consecutive-day period.
                         (B)    Notwithstanding the foregoing, to the extent
that any payment under this Agreement that is subject to Code Section 409A may
be triggered due to a Disability, “Disability” shall mean Executive (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
a Company-sponsored group disability plan.

4



--------------------------------------------------------------------------------



 



               The Executive shall be entitled to the compensation and benefits
provided for under this Agreement for any period during the Term of this
Agreement and prior to the establishment of the Executive’s Disability during
which the Executive is unable to work due to a physical or mental illness,
impairment or infirmity. Notwithstanding anything contained in this Agreement to
the contrary, the Executive will be entitled to return to his position with the
Company as set forth in this Agreement in which event no Disability of the
Executive will be deemed to have occurred, until the Termination Date specified
in a Notice of Termination (as each term is hereinafter defined) relating to the
Executive’s Disability.
                 (iii) Change in Control. For purposes of this Agreement,
“Change in Control” means the occurrence of any of the following events:
                         (A)    the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in excess of 50% of either the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or the combined voting power of the then-outstanding securities
of the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (A), the following acquisitions shall not constitute a Change
in Control: (1) any acquisition of more than 50% of the Outstanding Company
Common Stock directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company); (2) any acquisition of more than 50% of the Outstanding Company Common
Stock by the Company; (3) any acquisition of more than 50% of the Outstanding
Company Common Stock by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or
(4) any acquisition by any Person who, prior to such acquisition, already owned
more than 50% of the Outstanding Company Common Stock or Outstanding Company
Voting Securities; or
                         (B)    such time as the majority of the members of the
Board (or, if applicable, the board of directors of a successor corporation to
the Company) is replaced during any 12-month period (commencing no earlier than
the date of this Agreement) by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or
                         (C)    the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company in one or a series of transactions (a “Business Combination”),
unless, immediately following such Business Combination, all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Company Common Stock and Outstanding Company Voting

5



--------------------------------------------------------------------------------



 



Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively; or
                         (D)    approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company, other than in a bankruptcy
proceeding, provided that the liquidation or dissolution otherwise meets the
requirements of one of the events described in Sections 7(a)(iii)(A), (B) or
(C) above.
     In all respects, the definition of “Change in Control” shall be interpreted
to comply with Code Section 409A, and the provisions of Treasury Notice 2005-1,
and any successor statute, regulation and guidance thereto.
                (iv) Change in Control Date. For purposes of this Agreement,
“Change in Control Date” means (A) the first date during the Term on which a
Change in Control occurs; or (B) the date immediately prior to the date on which
the Executive is terminated before a Change in Control if a Change in Control
occurs and it is reasonably demonstrated by the Executive that such termination
of employment (1) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control; or (2) otherwise arose in
connection with or in anticipation of a Change in Control.
                (v) Good Reason. For purposes of this Agreement, “Good Reason”
means:
                         (A)    a change in the Executive’s title or duties
resulting in a material diminution of the Executive’s status, authority or
responsibilities;
                         (B)    a reduction in the Executive’s Base Salary;
                         (C)    the failure by the Company to (1) continue in
effect any material compensation or benefit plan or program (including without
limitation any life insurance, medical, health and accident or disability plan
and any vacation or automobile program or policy) (a “Benefit Plan”) in which
the Executive participates or which is applicable to the Executive, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan or program; (2) continue the Executive’s
participation in a Benefit Plan (or in such substitute or alternative plan) on a
basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants; or (3) award cash bonuses to the Executive in amounts and in a
manner substantially consistent with past practice in light of the Company’s
financial performance;

6



--------------------------------------------------------------------------------



 



                         (D)    a change by the Company in the location at which
the Executive performs his principal duties for the Company to a new location
that is both (1) outside a radius of 35 miles from the Executive’s principal
residence; and (2) more than 20 miles from the location at which the Executive
performed his principal duties for the Company as of the date this Agreement is
executed by the Executive;
                         (E)    a requirement by the Company that the Executive
travel on Company business to a substantially greater extent than as of the date
this Agreement is executed by the Executive;
                         (F)    the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform this
Agreement, as required by Section 11(a);
                         (G)    a purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 7(c); or
                         (H)    any failure of the Company to pay or provide to
the Executive any portion of the Executive’s compensation or benefits due under
any Benefit Plan within ten (10) days of the date such compensation or benefits
are due, or any material breach by the Company of this Agreement.
     The Executive’s right to terminate his employment for Good Reason shall not
be affected by his incapacity due to physical or mental illness.
     Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason if (1) prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Sections 7(c) and 7(d)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive); or (2) the Company has
given the Executive Notice of Termination prior to the date the Executive
provides the Company with a Notice of Termination for Good Reason.
               (b)    Termination and Compensation Upon Termination.
                 (i) Termination for Cause. The Company may terminate the
Executive’s employment for Cause.
                         (A)    If the Executive’s employment is terminated by
the Company for Cause, then the Company will pay the Executive all amounts
earned or accrued hereunder through the Termination Date but not paid as of the
Termination Date, including (1) Base Salary; (2) Expenses incurred by the
Executive on behalf of the Company for the period ending on the Termination
Date; (3) vacation pay (i.e. the Base Salary divided by 260 and then

7



--------------------------------------------------------------------------------



 



multiplied by the number of accrued and unused vacation days as of the
Termination Date); and (4) any bonus or incentive compensation with respect to
the fiscal year ended prior to the fiscal year in which the Termination Date
occurs that was earned and unpaid, (collectively, “Accrued Compensation”).
                         (B)    In the event that the Company terminates the
Executive’s employment without Cause as set forth in Section 7(b)(ii), but the
Board determines subsequently that the Company had the right to terminate the
Executive’s employment for Cause pursuant to this Section 7(b)(i), the Company
may terminate the payment of all amounts to the Executive pursuant to
Section 7(b)(ii) and the Executive shall return all previous payments made to
him pursuant to Section 7(b)(ii) other than the Accrued Compensation.
                (ii) Termination by the Company Without Cause or by the
Executive for Good Reason. The Company may terminate the Executive’s employment
without Cause and the Executive may terminate his employment for Good Reason. If
the Executive’s employment with the Company is terminated by the Company without
Cause (excluding any termination due to the Executive’s death or Disability) or
by the Executive for Good Reason (other than within 24 months of the Change in
Control Date, in which event Section 7(b)(v) shall apply), then the Company will
pay the Executive:
                         (A)    all Accrued Compensation;
                         (B)    any deferred compensation;
                         (C)    a severance payment equal to two times the sum
of (x) the Executive’s highest Base Salary during the three-year period
immediately preceding the Termination Date (or during the period the Executive
was employed by the Company, if shorter than three years) and (y) the average of
the annual bonuses awarded to the Executive pursuant to Section 3(b) above
during the three-year period immediately preceding the Termination Date (or
during the period the Executive was employed by the Company, if shorter than
three years). The severance pay provided for in this section shall be paid to
the Executive in twenty-four (24) equal monthly installments on the first
business day of each month following the Termination Date except that the first
payment shall not be sooner than the eighth day following the date on which the
Executive delivers to the Company the release referred to in Section 7(b)(ii)(F)
below.
                         (D)    directly, or by reimbursing the Executive for,
the monthly premium for continuation coverage under the Company’s health and
dental insurance plans, to the same extent that such insurance is provided to
persons currently employed by the Company, provided that the Executive makes a
timely election for such continuation coverage under the Consolidate Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). The “qualifying event” under COBRA
shall be deemed to have occurred on the Termination Date. The Company’s
obligation under this paragraph shall end 18 months after the Termination Date
or at such earlier date as the Executive becomes eligible for comparable
coverage under another employer’s group coverage. The Executive agrees to notify
the Company promptly and in writing of any new

8



--------------------------------------------------------------------------------



 



employment and to make full disclosure to the Company of the health and dental
insurance coverage available to him through such new employment.
                         (E)    directly, or by reimbursing the Executive for,
the monthly premium to continue the life insurance provided for in Section 6(b)
for 18 months following the Termination Date.
                         (F)    The Company shall not be obligated to make the
payments otherwise provided for in Sections 7(b)(ii)(B), (C), (D) and (E) unless
the Executive provides to the Company, and does not revoke, a general release of
claims in a form satisfactory to the Company.
                         (G)    The Company shall not be obligated to make the
payments otherwise provided for in Sections 7(b)(ii)(B), (C), (D) and (E) upon a
good faith finding by the Board of a material breach of the Confidentiality,
Non-Competition/Non-Solicitation and Work Product Agreement incorporated by
Section 8 and the Executive shall return all previous payments made to him
pursuant to Sections 7(b)(ii)(B), (C), (D) and (E) after the date on which the
Executive materially breached the Confidentiality,
Non-Competition/Non-Solicitation and Work Product Agreement incorporated by
Section 8.
                (iii) Notwithstanding any other provision with respect to the
timing of payments under Sections 7(b)(ii)(B), (C), (D) and (E), to the extent
that the Executive is deemed to be a “key employee” within the meaning of Code
Section 416(i), any payments to which the Executive may become entitled under
Sections 7(b)(ii) (B), (C), (D) and (E) will not commence until the first
business day of the seventh month following the Termination Date, at which time
the Executive shall be paid an aggregate amount equal to seven monthly payments
otherwise due to the Executive under the terms of Sections 7(b)(ii)(B), (C),
(D) and (E). Commencing on the first business day of the eighth month following
the Termination Date and continuing each month thereafter, the Executive shall
be paid the regular monthly payment otherwise due to the Executive in accordance
with the terms of Sections 7(b)(ii) (B), (C), (D) and (E).
                (iv) Disability. The Company may terminate the Executive’s
employment upon the Executive’s Disability. If the Executive’s employment with
the Company is terminated because of his Disability, then the Company will pay
the Executive (A) all Accrued Compensation; and (B) an amount equal to the
Executive’s target bonus for the fiscal year in which the Executive’s employment
is terminated due to his Disability, multiplied by a fraction, the numerator of
which shall be the number of days from the beginning of such fiscal year through
the Termination Date and the denominator of which shall be three hundred and
sixty-five (365). If the Executive’s Disability meets the definition set forth
in Section 7(a)(ii)(B), the Company will also pay the Executive any deferred
compensation. In addition, effective upon the Executive’s Disability, each
outstanding option to purchase shares of Common Stock of the Company held by the
Executive shall become immediately exercisable in full and will no longer be
subject to a right of repurchase by the Company, and each outstanding restricted
stock award shall be deemed to be fully vested and will no longer be subject to
a right of repurchase by the Company.

9



--------------------------------------------------------------------------------



 



                (v) Death. The Executive’s employment shall terminate because of
the Executive’s death. If the Executive’s employment with the Company terminates
because of the Executive’s death, then the Company will pay the Executive’s
beneficiaries or heirs (A) all Accrued Compensation; (B) an amount equal to the
Executive’s target bonus for the fiscal year in which the Executive’s employment
is terminated due to his death, multiplied by a fraction, the numerator of which
shall be the number of days from the beginning of such fiscal year through the
Termination Date and the denominator of which shall be three hundred and
sixty-five (365); and (C) any deferred compensation. In addition, effective upon
the death of the Executive, each outstanding option to purchase shares of Common
Stock of the Company held by the Executive shall become immediately exercisable
in full and will no longer be subject to a right of repurchase by the Company,
and each outstanding restricted stock award shall be deemed to be fully vested
and will no longer be subject to a right of repurchase by the Company.
                (vi) Termination by the Company Without Cause or by the
Executive for Good Reason Within 24 Months of Change in Control Date. If the
Executive’s employment with the Company is terminated by the Company without
Cause (excluding any termination due to the Executive’s death or Disability) or
by the Executive for Good Reason and in either case the Termination Date occurs
within twenty-four (24) months of the Change in Control Date, then the Company
will pay or reimburse the Executive:
                         (A)    all Accrued Compensation;
                         (B)    any deferred compensation;
                         (C)    a severance payment equal to two times the sum
of (x) the Executive’s highest Base Salary during the three-year period
immediately preceding the Change in Control Date (or during the period the
Executive was employed by the Company, if less than three years prior to the
Change in Control Date) and (y) the average of the annual bonuses awarded to the
Executive pursuant to Section 3(b) above during the three-year period
immediately preceding the Change in Control Date (or during the period the
Executive was employed by the Company, if shorter than three years). The
severance pay provided for in this section shall be paid to the Executive in
twenty-four (24) equal monthly installments on the first business day of each
month following the Termination Date except that the first payment shall not be
sooner than the eighth day following the date on which the Executive delivers to
the Company the release referred to in Section 7(b)(v)(F) below.
                         (D)    directly, or by reimbursing the Executive for,
the monthly premium for continuation coverage under the Company’s health and
dental insurance plans, to the same extent that such insurance is provided to
persons currently employed by the Company, provided that the Executive makes a
timely election for such continuation coverage under COBRA. The “qualifying
event” under COBRA shall be deemed to have occurred on the Termination Date. The
Company’s obligation under this paragraph shall end 18 months after the
Termination Date or at such earlier date as the Executive becomes eligible for
comparable coverage under another employer’s group coverage. The Executive
agrees to notify the Company promptly and in writing of any new employment and
to make full disclosure to the

10



--------------------------------------------------------------------------------



 



Company of the health and dental insurance coverage available to him through
such new employment.
                         (E)    directly, or by reimbursing the Executive for,
the monthly premium to continue the life insurance provided for in Section 6(b)
for 18 months following the Termination Date.
                         (F)    The Company shall not be obligated to make the
payments otherwise provided for in Sections 7(b)(v)(B), (C), (D) and (E) unless
the Executive provides to the Company, and does not revoke, a general release of
claims in a form satisfactory to the Company.
                         (G)    The Company shall not be obligated to make the
payments otherwise provided for in Sections 7(b)(v)(B), (C), (D) and (E) upon a
good faith finding by the Board of a material breach of the Confidentiality,
Non-Competition/Non-Solicitation and Work Product Agreement incorporated by
Section 8 and the Executive shall return all previous payments made to him
pursuant to Sections 7(b)(v)(B), (C), (D) and (E) after the date on which the
Executive materially breached the Confidentiality,
Non-Competition/Non-Solicitation and Work Product Agreement incorporated by
Section 8.
                         (H)    Notwithstanding any other provision with respect
to the timing of payments under Sections 7(b)(v)(B), (C), (D) and (E), to the
extent that the Executive is deemed to be a “key employee” within the meaning of
Code Section 416(i), any payments to which the Executive may become entitled
under Sections 7(b)(v)(B), (C), (D) and (E) will not commence until the first
business day of the seventh month following the Termination Date, at which time
the Executive shall be paid an aggregate amount equal to seven monthly payments
otherwise due to the Executive under the terms of Sections 7(b)(v)(B), (C),
(D) and (E). Commencing on the first business day of the eighth month following
the Termination Date and continuing each month thereafter, the Executive shall
be paid the regular monthly payment otherwise due to the Executive in accordance
with the terms of Sections 7(b)(v)(B), (C), (D) and (E).
                (vii) Resignation. The Executive may terminate this Agreement
without Good Reason upon thirty (30) days’ prior written notice to the Board. If
the Executive’s employment with the Company is terminated by the Executive
without Good Reason, then the Company will pay the Executive all Accrued
Compensation earned through the Termination Date specified in the Notice of
Termination.
               (c)    Notice of Termination. Any purported termination by the
Company or by the Executive will be communicated by a written Notice of
Termination to the other. For purposes of this Agreement, a “Notice of
Termination” means a notice which indicates the specific termination provision
in this Agreement relied upon and sets forth the Termination Date (as defined
below). For purposes of this Agreement, no purported termination of employment
will be effective without a Notice of Termination.

11



--------------------------------------------------------------------------------



 



               (d)    Termination Date. “Termination Date” will mean (i) in the
case of the Executive’s Death, the Executive’s date of Death; (ii) if the
Executive’s employment is terminated for Disability, the date of the Executive’s
Disability; (iii) if the Executive terminates his employment, on the effective
date of termination specified in the Notice of Termination; and (iv) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination, which will not be longer than seven (7) days after
the Notice of Termination.
               (e)    Timing of Payment. The Accrued Compensation payable to the
Executive as provided in Sections 7(b)(i) — (vi) will be paid pursuant to
applicable state law or within ten (10) business days after the Executive’s
Termination Date, whichever period is shorter. Any deferred compensation will be
paid to the Executive or his beneficiaries, as applicable, 60 days after the
Executive’s termination date. Any other compensation provided for in Section
7(b) will be paid as set forth above.
               (f)    Mitigation. The Executive will not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise and no such payment will be offset or reduced by the
amount of any compensation or benefits provided to the Executive in any
subsequent employment other than as provided under Sections 7(b)(ii)(D) and
7(b)(v)(D).
               (g)    Other. The Executive’s entitlement to any other
compensation or benefits upon termination of Executive’s employment. will be
determined in accordance with the Company’s employee benefit plans and other
applicable programs and practices then in effect.
     8.    Executive Covenants. As a condition of his continued employment with
the Company and in exchange for the consideration set forth in this Agreement,
the Executive acknowledges and reaffirms his obligations under his
Confidentiality, Non-Competition/Non-Solicitation and Work Product Agreement
dated March 9, 2006, which shall survive the termination of his employment.
     9.    Accelerated Vesting Upon a Change in Control. If a Change in Control
occurs during the Term, then, effective upon the Change in Control:
               (a)    each outstanding option to purchase shares of Common Stock
of the Company held by the Executive shall become immediately exercisable in
full and will no longer be subject to a right of repurchase by the Company; and
               (b)    each outstanding restricted stock award shall be deemed to
be fully vested and will no longer be subject to a right of repurchase by the
Company.
     10.    Treatment of Section 280G. If it is determined that the amounts
payable to the Executive under the Agreement, when considered together with any
amounts payable to the Executive in connection with a Change in Control, cause
such payments to be treated as “excess parachute payments” as defined under Code
Section 280G (“Excess Parachute Payments”), and such payments equal an amount
that is at least equal to the product of (a) 3.3, multiplied by (b)

12



--------------------------------------------------------------------------------



 



the “base amount” as defined under Code Section 280G (“Base Amount”), then the
Company will make an additional “gross up” payment to the Executive, which shall
be in an amount sufficient to pay for any additional tax imposed on the
Executive pursuant to Code Section 4999 and any additional interest or penalties
imposed on the Executive with respect to such tax, plus the federal, state and
local taxes applicable to such additional “gross up” payment. Notwithstanding
the foregoing, if it is determined that the amounts payable to the Executive
under the Agreement, when considered together with any amounts payable to the
Executive in connection with a Change in Control, will cause such payments to be
treated as Excess Parachute Payments, but such payments will equal an amount
which is less than the product of (x) 3.3, multiplied by (y) the Base Amount,
then the payments to the Executive under this Agreement will be reduced to the
extent necessary so that no additional tax will be imposed on the Executive
pursuant to Code Section 4999.
     11.    Successors and Assigns.
               (a)    Successor to Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a breach of this Agreement
and shall constitute Good Reason if the Executive elects to terminate
employment, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
               (b)    Successor to the Executive. Neither this Agreement nor any
right or interest hereunder will be assignable or transferable by the Executive,
his beneficiaries or legal representatives, except by will or by the laws of
descent and distribution. This Agreement will inure to the benefit of and be
enforceable by the Executive’s legal personal representative.
     12.    Arbitration. The Company and the Executive agree that they prefer to
arbitrate any dispute they may have instead of litigating in court before a
judge or jury. Therefore, any and all disputes, claims and controversies between
the Company or any of its Affiliates and the Executive arising out of or
relating to this Agreement, or the breach thereof, or otherwise arising out of
or relating to the Executive’s employment or the termination thereof will be
resolved by binding arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (or
any comparable rules then in existence). The arbitration will take place in the
Boston, Massachusetts metropolitan area. The arbitrator will have no authority
to award punitive damages. The award of the arbitrator will be final and
judgment thereon may be entered in any court having jurisdiction. The parties
will share the costs of the arbitration equally, unless otherwise ordered by the
arbitrator. Each party will bear its own attorneys’ fees and costs. Judgment
upon the arbitration award may be entered in any federal or state court having
jurisdiction. The parties understand and agree that EACH PARTY TO THIS AGREEMENT
WAIVES ANY RIGHT TO A JURY TRIAL.

13



--------------------------------------------------------------------------------



 



     13.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) will be in writing and will be deemed to have been duly given when
personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company will be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications will be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address will be effective only upon receipt.
     14.    Non-exclusivity of Rights. Nothing in this Agreement will prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor will anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company or any of its subsidiaries will be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.
     15.    Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company. The Company and the
Executive agree that they will negotiate in good faith and jointly execute an
amendment to modify this Agreement to the extent necessary to comply with the
requirements of Code Section 409A, or any successor statute, regulation and
guidance thereto; provided that no such amendment shall increase the total
financial obligation of the Company under this Agreement. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
     16.    Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of law principles thereof. The Executive
hereby irrevocably submits and acknowledges and recognizes the jurisdiction of
the courts of the Commonwealth of Massachusetts, or if appropriate, a federal
court located in Massachusetts (which courts, for purposes of this Agreement,
are the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement or the
subject matter hereof.
     17.    Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.
     18.    Entire Agreement. This Agreement, and the Non-Competition Agreement,
the

14



--------------------------------------------------------------------------------



 



2000 Stock Incentive Plan, the PolyMedica Corporation Executive Savings Plan and
the PolyMedica Corporation Employee Stock Purchase Plan constitute the entire
agreement between the parties hereto and supersede all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof, including, but not limited to, the
Prior Agreements.
     19.    Tax Consequences. The Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
Agreement.
[Remainder of Page Intentionally Left Blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.

            PolyMedica Corporation
      /s/ Stephen C. Farrell       Name:   Stephen C. Farrell      Title:  
Chief Operating Officer        Executive
      /s/ Keith W. Jones                        

16